Guidelines for the employment policies of the Member States - Europe 2020 - Implementation of the guidelines for the employment policies of the Member States (debate)
Τhe next item is the joint debate on
the Council and Commission statements on Europe 2020;
the report by Pervenche Berès, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision on guidelines for the employment policies of the Member States - C7-0033/2011 -;
the Commission statement on the implementation of the guidelines for the employment policies of the Member States.
President-in-Office of the Council. - Madam President, I very much welcome this opportunity to appear before you to talk about a subject which is of particular importance for the Hungarian Presidency: the Europe 2020 Strategy. Indeed, it is of particular importance for all of us.
It is clear that Europe has to overcome a number of serious challenges if it wishes to remain competitive with the rest of the world. Some of these challenges have been generated by the financial and economic crisis, but some of them are inherent in our limited capacities and determination to fulfil the objectives and targets of the 2010 Lisbon Strategy.
As is often said, crisis can be an opportunity - both in the Ancient Greek and in the Chinese interpretation. It can be an opportunity for a breakthrough, for a solution and to make progress. That is why we believe that the crisis is currently a key factor in motivating Member States to adopt quickly a new European strategy for jobs and smart, sustainable and inclusive growth. This is the Europe 2020 Strategy.
I am convinced that this strategy will play an important role in helping Europe recover from the crisis and emerge stronger, both internally and at international level, by boosting productivity, growth potential, social cohesion and economic governance.
This is essential if we are going to be able to remain competitive globally, not least in the face of rapidly growing markets in Asia. It is also essential if we are to maintain the social model, our way of life, which is a key characteristic of Europe, dear to us all, and which we must preserve.
The 2020 Strategy confirmed five EU headline targets which constitute shared objectives guiding the action of Member States and the Union as regards promoting employment, improving the conditions for innovation, research and development, meeting our climate change and energy objectives, improving education levels and promoting social inclusion, in particular through the reduction of poverty.
As part of meeting these targets, the Commission developed and presented seven flagship initiatives containing the actions it proposes to take to strengthen the single market and to boost growth and jobs: the Digital Agenda for Europe, Innovation Union, Youth on the Move, Resource Efficient Europe, an Industrial Policy for the Globalisation Era, an Agenda for New Skills and Jobs and the European Platform against Poverty.
For each initiative, both the EU and national authorities have to coordinate their efforts so that action at national and European level is mutually reinforcing.
In December 2010, the first implementation report prepared by the Presidency, in close cooperation with the Commission and the incoming Hungarian Presidency, provided an overview of work undertaken since the launch of the strategy in June. The report highlights the most important work done in the Council, in all its forms, regarding the seven flagship initiatives. Furthermore, the report stresses the technologies progress achieved in the various policy areas which play a major role in the new strategy: the single market, cohesion policy and agricultural policy. It also lists the activities and initiatives that have been conducted at EU level in the last six months as regards the five EU headline targets.
Let me emphasise some important elements concerning economic governance. The implementation of economic governance reform is a fundamental condition for fighting the crisis and boosting the European economy. This is why the 2020 Strategy is closely linked with what is known as the 'European semester': a new key instrument of macroeconomic surveillance, to be applied for the first time under this presidency. This new process started in January 2011 with the presentation of the Commission's annual growth survey.
The Hungarian Presidency is paying particular attention to ensuring that the European semester runs smoothly and successfully. To that end, we will organise a series of debates in all relevant Council meetings in the run-up to the March European Council.
The General Affairs Council has, in particular, been tasked with preparing a synthesis report for its meeting of 21 March, which will set out the main messages on the work being undertaken in the various sectoral councils. This report will be presented to the European Council in March and will form the basis for the discussions, with the aim of agreeing on a set of priorities for structural reforms and fiscal consolidation.
Following on from the March European Council, Member States will finalise the drafting of the national reform programmes and stability or convergence reports, which will be submitted to the Commission in April. After that, work should be taken forward with a view to elaborating country-specific recommendations which the Member States will take into account when finalising their budgets for 2012 and implementing their growth strategies. I recognise that this calendar is very tight, but we hope to complete it by June or July.
The 2020 Strategy is key in ensuring the future economic success of the European Union. It is closely linked to economic governance reform, which will also play a key role. Unless we remain competitive and can secure strong growth in the future, we will find it increasingly difficult both to maintain a sufficiently high level of social protection internally and to bring Europe's voice to bear on events externally.
This is the major challenge for Europe in the years to come. I am absolutely sure that we can count on the support of the European Parliament to help us deliver.
Mr President-in-Office, thank you for your introductory speech. We are talking about a very important issue: the Europe 2020 Strategy. We are in a crisis and the unemployment rate is very high, which is the biggest threat for our citizens. Employment policy is therefore absolutely crucial, including under the 2020 Strategy. We welcome the Commissioner responsible for that area, Mr László Andor, to the European Parliament.
Member of the Commission. - Mr President, as you know, the Commission adopted the first Annual Growth Survey in connection with the Europe 2020 Strategy last month. The Annual Growth Survey makes a break with the past and sets in motion the first cycle of economic policy coordination under the European Semester.
The main idea behind the European Semester is very simple: to ensure the stability of economic and monetary union, we have no choice but to carry out ex-ante coordination of economic policies within the EU. The recent debt crisis in some euro area countries illustrates this all too clearly. This more robust and demanding approach shows that the European Union recognises how closely interlinked the Member States' economies are and how policy choices in one Member State can have an impact on the others.
Managing the European Semester will be a real test for the EU. Strengthening political ownership of the Strategy and local partnerships has been a key priority for us. The challenge now is to demonstrate that the Union can collectively identify the key policy reforms most urgently needed and provide the right policy responses.
The Annual Growth Survey is very clear about the top priorities. It sets out an integrated approach to recovery with 10 priority actions under three main headings: first, a rigorous fiscal consolidation and restructuring of the financial sector to step up macroeconomic stability; second, structural reforms for higher employment; and finally, growth-enhancing measures.
We have taken good note of your concerns on the key messages of the Annual Growth Survey, to the effect that they may seem to depart from the Integrated Guidelines. However, I want to be clear on this. The Commission has deliberately chosen to focus this year's Annual Growth Survey on the most immediate challenges stemming from the current economic crisis and on the need to frontload the reforms that are necessary for economic recovery and job creation. The Annual Growth Survey is fully consistent with the Integrated Guidelines, including the Employment Guidelines.
I welcome Parliament's support to the Commission's proposal to maintain the Employment Guidelines unchanged for 2011. Indeed, it is vital to ensure a stable policy framework until the mid-term review of the Europe 2020 Strategy in 2014 for Member States to have enough time to implement the necessary reforms.
The Employment Guidelines also provide the basis for the draft Joint Employment Report (part of the Annual Growth Survey), which identifies the most urgent measures in the area of employment, including: first, introducing employment-friendly taxation systems, namely by shifting taxes away from labour; second, reducing labour market segmentation; third, removing barriers to balancing private and work life; fourth, supporting unemployed people, through high-quality training and job search services, to get back into work and go into self-employment; and finally, increasing the participation of older workers in labour markets.
More importantly, the Employment Guidelines will form the basis for possible country-specific recommendations which the Council may address to Member States on the basis of Article 148 of the Treaty.
The Annual Growth Survey provides the basis for discussion at the Spring European Council in March and for the economic policy guidance to be addressed to the Member States. The Commission expects the Member States to take this guidance into account when they draft their stability or convergence programmes and the national reform programmes under the Europe 2020 Strategy.
The Commission will examine the national reform programmes, which are due in the second half of April. On the basis of that examination and in line with the Treaty, we will propose country-specific policy guidance and recommendations that Member States should take into account when finalising their budgets for 2012. The policy guidance and recommendations should be adopted by the Council before the summer.
Let me close by stressing the importance of your role in the successful implementation of Europe 2020 and specifically the seven flagship initiatives. Your role as co legislator is fundamental to their successful implementation. Setting the right framework conditions is vital if we are to meet the Europe 2020 targets. Discussion of the new multiannual financial framework will start soon. The Commission will present its proposals by June. Your role as a budgetary authority together with the Council will be crucial to ensuring that the Europe 2020 priorities are reflected in the EU budget. If we are to be credible we need to make sure our financial priorities are in line with our strategies and political priorities.
At a time of fiscal constraints, it is more important than ever to show that the EU has added value and that a euro spent at EU level can have a greater impact than a euro spent at national level.
To ensure the success of Europe 2020 we need political ownership at all levels. Only if everyone plays their part can we achieve our objectives and set the right course for future growth.
Mr President, President-in-Office of the Council, Commissioner, on behalf of the Committee on Employment and Social Affairs, I would like to say how much I welcome this first opportunity to debate the European Semester and the importance that should be given, in this semester, to the Annual Growth Survey.
Within this framework, you, Commissioner, along with the members of the College, have decided to renew the Employment Guidelines and this Parliament intends to acknowledge that decision. We would simply like to draw your attention to three points.
The first concerns the content of this Annual Growth Survey. We are struck by the fact that the issues of employment and unemployment appear to be secondary to budgetary consolidation objectives. When you raise these issues, which are directly linked to the operation of the labour market, we feel that you are breaching the social contract between the people of the Member States and their governments. You are proposing that the retirement age should be raised, that the amount paid in unemployment allowance should be reduced, that wage levels and the mechanisms for calculating these should be modified, and that shops should be allowed to open on Sundays.
We believe that this constitutes an extremely dangerous breach of the social contract. We also believe that greater attention should be paid to the most vulnerable populations, whether they are young people, women, older people or the disabled. We also think that there is a considerable danger of seeing budgetary consolidation as the be-all and end-all of this Annual Growth Survey.
Our second concern is the fact that, as you have said yourself, you are going to draw up national reform programmes on the basis of this Annual Growth Survey. However, it is here that important matters will be decided. How are you putting the debate in Parliament on those issues to good use, now that the guidelines are being renewed? How do you envisage democratic debate on this issue? How do you join up Article 148, which coordinates employment policies, with Article 12, which coordinates economic policies?
There is a great deal of confusion today for the European Parliament, insofar as we are considering at the same time, the Europe 2020 Strategy, President Van Rompuy's working parties, the package on economic governance, into which this Parliament is putting a great deal of effort, and a revision of the Treaty to maintain a European financial stability mechanism. Moreover, while this is in train, we are also debating the possible amendment of that mechanism. You are launching the European semester at the same time as Chancellor Merkel and President Sarkozy are launching the competitiveness pact. At the same time as all this, you are renewing the Employment Guidelines, which in all likelihood will be no more than a very vague space to be defined in these national programmes.
So, Commissioner, I would like to alert you to a third concern of ours. When, last year, with the support of the Belgian Presidency, we managed to change the direction of the Employment Guidelines, there was one point on which we placed great emphasis: the issue of governance. What do we mean by this governance? It means that economic and social policies cannot be conducted successfully if they are not accompanied by genuine democratic debate. Now, democratic debate means giving power to the European Parliament, power to national parliaments and genuinely respecting, involving and including social partners. We often have the impression that your proposals ignore these elements, which are part and parcel of the democratic life of our countries.
I believe that, unless we get to grips with this issue, we are in danger of being inconsistent, of turning our people away from what we are trying to achieve together and of neglecting that which is the key to our success, namely the Community spirit.
rapporteur for the opinion of the Committee on Economic and Monetary Affairs. - Mr President, we are moving into a new era of economic governance. The European Semester offers a structure into which the existing tools of the Integrated Guidelines, provided for under Articles 121 and 148 of the Treaty, should be incorporated, with the strong involvement of Parliament.
Looking wider, it is in the Semester that monitoring of the Stability and Growth Pact and macroeconomic surveillance can join up with the Europe 2020 Strategy and the Integrated Guidelines. This means that the Semester can provide a coherent framework for the various economic governance processes in the Union in a mutually enhancing fashion. More broadly, the Committee on Economic and Monetary Affairs emphasises that economic governance must be based on the Community method. Processes must be transparent and accountable if they are to connect with, and have the support of, citizens. This mandates the involvement of Parliament.
Where Parliament already has been given a role, it must have the time required to fulfil its democratic mandate. The Committee on Economic and Monetary Affairs stands shoulder to shoulder with the Committee on Employment and Social Affairs in pursuing that demand.
on behalf of the PPE Group. - (NL) Mr President, the financial and economic crisis has made it painfully clear that our competitiveness, and consequently the sustainability of our social market economy, is at risk. That is why we now need to draw lessons from the crisis, if we are to make better use of our internal market, bolster the sustainability of our pensions and also enable the labour market to function better.
Our group therefore welcomes the Annual Growth Survey and the Ecofin conclusions of 15 January 2011, which encourage ambitious expectations for the European Semester.
All of us in this house want a Europe of sustainable economic growth with healthy businesses and enough jobs for all our citizens. We can only achieve that with a stable currency and a stable economy. In order to attain both, the Member States must keep their domestic finances in order, because that will not only help us prevent problems such as those we are currently witnessing in Member States which are struggling with soaring deficits and debt, but also lay the foundation for growth and jobs for our citizens, and also for our children and future generations.
Mr President, the Group of the European People's Party (Christian Democrats) will continue to work for a strong European economic governance package, based on three pillars: a robust Stability and Growth Pact, ambitious macroeconomic surveillance and an ambitious Europe 2020 Strategy. However, that demands that we use the community method and involve the European Parliament and national parliaments. If we do that, we will not need a new competitiveness pact, because we will have already achieved our objective.
Mr President, ladies and gentlemen, Commissioner, President-in-Office of the Council, I have listened closely to what you have said, I have read the Annual Growth Survey, I have read the Ecofin conclusions and now I am absolutely clear about one thing: the European Union is not only experiencing an economic crisis, it is also experiencing a political crisis. What you are recommending to us is nothing new. Ask your staff to show you the documents from the last ten years. The same thing can be seen in all of them, namely that public expenditure is too high, and the only mechanism for adjustment to new times relates to wages and they are always too high. I have not seen any other recommendations. Whether it is raining or snowing, whether we are in a crisis or a boom - it is always the same ideology, but it has nothing whatsoever to do with empirical economic reality.
Allow me to suggest something to you: send those people who write these things for you, who carry out the economic analyses in the Council and the Commission, to the Committee on Economic and Monetary Affairs sometime. We want to get to know your economic models. We want to discuss with them whether they do not see that Europe is on the brink of recession. Remove the German export rates and the German growth rates for example and then you will see what I am talking about. I will then ask you why there is not a single word about investments - when we have lowest level of investment so far, which we ourselves can no longer afford - why there is not a single word about improvements in revenue and nothing about following the cycles or about the fact that we must finally learn to grow together or how we will get out of the crisis. There is nothing about any of these things in your documents.
You missed the start of this year, and you will have to make a great effort to meet the expectations of citizens in Europe. However, let me tell you something: if this is the spirit in which you intend to take a decision in March concerning the cconomic governance package and the reform of the Stability and Growth Pact, my group will be unable to be involved in this.
on behalf of the ALDE Group. - Mr President, a year ago we debated here in this Chamber what actions were necessary to tackle the global financial crisis. At the time, some of my Group's proposals on economic governance were dismissed as too ambitious and too far-reaching, but today I am happy to note that several of our suggestions are realities.
Today, however, there is a significant gap between the ambitions declared in the Europe 2020 Strategy and the financial resources needed to attain the goals. In the draft 2012 budget, the Commission needs to clarify, clearly identify and make visible the expenditure related to the Strategy. This is also true for the upcoming revision of the Multiannual Financial Framework.
I would also like to address the Member States directly. There is a clear unwillingness in the Council among the Finance Ministers - including my own, Anders Borg from Sweden - to invest in the future. National budgets need to reflect the Council's stated ambitions, and EU projects need budgets if they are ever to happen. Mark my words, without the money in the right place there will be no growth and jobs strategy, and we risk failure.
I therefore urge the Commission to come forward with more concrete legislative proposals and the Member States to show more commitment. We need binding commitments to reach headline targets and legislation in key job-creating areas, such as energy efficiency targets at a common European level. Existing initiatives, such as the Strategic Energy Technology Plan, the Lifelong Learning Programme and the Energy Efficiency Action Plan, have already been adopted, but you in the Council failed to bring the money to the table. We need financing of these projects. They all have the potential to create jobs and growth.
With our 2020 resolution, the ALDE Group sends a strong message to the Council that the current governance structure is too weak, the method of open coordination has failed and the Community method should be restored. I applaud the huge majority behind the joint resolution. This is a strong message from Parliament that we need action.
on behalf of the Verts/ALE Group. - Mr President, you know that the Greens are strong supporters of a more integrated Europe in order to be able to ensure sustainable development for our citizens, but also in order to ensure the possibility of Europe to mean something on this planet in the 21st century.
- (FR) Our confidence has today been seriously shaken by an act of yours, namely the Annual Growth Survey, because here you have revealed an ideological bias which has nothing to do with the facts of the matter and everything to do with ideological choices.
What exactly is your recommendation? To cut public expenditure! You do not get stable public finances by cutting expenditure. There is no talk of revenues. The aim is also to increase flexibility, to reform, as you will argue, the labour markets - in other words, to clearly create flexisecurity without the security. You will argue that we must take these measures to enable the economy to recover.
However, that is not all. There are also measures for the financial sector. Let us talk about those, because this is a good example of double standards. What do you have to say about the measures on pay and public expenditure? We must strike soon and strike hard. However, when it comes to the financial sector, you say that we have to look at things, examine the impact, and, above all, have transition periods.
In the case of economic governance and budgetary consolidation, you are quick to state: 1 January 2011 -1 January 2012. For the banks, it will be 1 January 2019, just as if no study or transition period were needed to help the labour markets adapt or to put public finances on a stable footing.
Can you tell me what Europe 2020 has to do with all that? This is, after all, the issue but it is not what you are telling me about. Europe 2020, Commissioner, Members of the Council, is rendered absolutely impossible by the recommendations you are making within the Annual Growth Survey.
You are taking us for a ride when you pretend that it is possible to conduct the necessary investment policies in the areas of research, education, poverty reduction, the fight against climate change, and employment by conducting the policies that you are recommending. That is a lie, and in my view this debate is a farce.
on behalf of the ECR Group. - Mr President, my group has signed, and will support, this resolution. I am not saying we agree with everything in it, but we endorse the core passage. I want to put this to both Commission and Council and will read out the headline that we have agreed: 'A bold single market act and small business act to create jobs'.
Now where are the jobs going to come from? They are going to come from private investment enterprise and new business start-ups. We already know that small enterprises have been the main engine of job creation over the last decade. My message to both the Commission and Council today is that all 27 Member States have got to start taking job creation enterprise seriously at the level of the single market. We all believe in the single market and Member States have invested huge amounts of money and resources in opening up the services market, but have they told their businesses about it? Have they promoted the single market? Have they encouraged enterprise? Have they encouraged online trading?
Why do they not get down to doing these practical things to unleash the power of what we already have, alongside all the other projects that my colleagues have talked about? They need to start on that tomorrow, today even, rather than talk about some of the other longer-term projects. They should get down to work!
on behalf of the GUE/NGL Group. - (DE) Mr President, Mrs Harms mentioned something important yesterday. Hardly anyone on the outside knows any more what strategy, what stability mechanism, which pact is being proposed, supplemented, brought into force or amended by whom and pursuant to what regulations. One thing that is clear is that the Europe 2020 Strategy has not so far provided a solution to the problems experienced by the people during the crisis. Quite the contrary - it continues to pursue the misguided EU policies that were part of the reason for the crisis in the first place. It continues to count on the Stability and Growth Pact. This is now intended to be tightened up and strengthened with better sanction mechanisms.
In practice, this means austerity measures to the detriment of citizens. It means extending working life, in other words pension cuts. Whether the indexation of wages and salaries is now to be abolished or the basis for negotiation between the social partners is to be restricted or the rules governing working hours made more flexible - all of this means wage restraint and cuts. It also means the reduction in the formative state intervention in the economic life of society. In this regard, many people talk about limiting debt. It makes no difference to me if it is called economic governance, the stability and growth policy, the competitiveness pact or a Commission recommendation on the basis of the Annual Growth Survey. This antisocial policy is not something that my group and I can support.
However, it does of course make a difference whether parliaments still have some say with regard to this policy. Yesterday's debate on the amendment procedure for the Treaty gives reason to hope that the Members of this Parliament are united on one point. We should not allow ourselves to return to the governmental secrecy policy of the 19th century. Nobody wants that. Equally, however, we should not allow ourselves to revert back to a two-speed Europe.
Mr President, ladies and gentlemen, Energy 2020 is a vast programme, but we should ask ourselves if we can achieve the target of 20% renewable energy by the due date, not least because the financial crisis is slowing investment.
There remains one problem: supporting solar energy. Indeed, we subsidise China, now the world's leading exporter of solar panels, and India, the leading exporter of wind power equipment. Hence the need to support research into the production of solar panels designed and produced in Europe and to promote the adoption of economies of scale in the photovoltaic-solar sector, by introducing such devices, for example, extensively in European cities.
Something very different should have been done: a pan-European energy company should have been set up to safeguard a European public service, given that the distribution networks and their infrastructures already constitute existing, natural monopolies, which should clearly come under the same management.
Instead, due to over-enthusiastic economic liberalism, priority was given to other solutions that certainly do not benefit consumers or users, but the shareholders of these big monopolies. We should remember that the production of CO2 from cars has not dropped for 150 years. We are entitled to wonder if it could be time to dust off research projects into water engines.
(NL) Mr President, if we are to implement the employment chapter of the Europe 2020 Strategy, it is of the utmost importance that we make adjustments to the immigration policy of most Member States and that of the EU.
As the Commission's proposal itself states, the priorities include increasing labour market participation, reducing structural unemployment, the development of skilled manpower to meet the needs of the labour market, lifelong learning and so on.
The large-scale importation of workers from outside the European Union bears witness to a short-term vision and is out of kilter with the priorities I have just mentioned. Some 25 million people in the European Union are unemployed. Let us start by helping those people into work first, instead of resorting once again to large-scale immigration.
Bringing skilled workers into Europe, or what we might describe as a brain drain, creates even greater problems in their countries of origin, which only serves to further crank up the immigration of unskilled people into Europe. This is a vicious circle and we need to recognise that no one stands to benefit from this situation in the long term.
It is high time that we made a cost-benefit analysis of immigration from outside the EU. That aspect, too, should be part of the guidelines for the employment policies of the Member States.
(RO) Mr President, the Europe 2020 Strategy features objectives which cannot be achieved without attaching suitable importance to areas which are not explicitly mentioned in it. A dynamic and competitive agricultural sector is required in Europe, which can make an effective contribution in terms of boosting sustainable, smart growth that is also conducive to inclusion. Reliable food production, sustainable management of natural resources and maintaining the territorial balance and diversity of rural areas are key elements of an effective common agricultural policy and of a productive agricultural sector.
Industrial policy needs to have an infrastructure. Implementing a single railway area is a vital step towards deregulating rail transport. The completion of the Single European Sky and speedy implementation of the SESAR project are just as important. One of the most important factors is the development of trans-European networks, not only in the transport but also in the energy sector, by allocating sufficient financial resources to value-added projects for Europe. The Nabucco project, for instance, will deliver benefits for all Member States by removing the European Union's dependency on a single source.
(SV) Madam President, if we are to be able to start over after the economic crisis, it is vital that people have confidence. Richard Wilkinson, the British researcher who has written the book 'The Spirit Level' and who visited the European Parliament in Brussels last week, has described it very well: we need equality and we need small gaps in order for us to have societies where security and confidence reign. This can be translated directly into the Europe 2020 Strategy.
Firstly, if we want to succeed, employees and their trade union organisations must be involved and respected. At the moment, however, the crisis is instead being used to attack trade unions, employees and free wage formation and to strike at unemployment benefits and pensions. These attacks must stop.
Secondly, we women in Europe must, of course, have the same opportunities as men. This is not always evident in Parliament's resolutions, but it needs to be evident in practice.
Thirdly, a strong, modern industry and industrial policy and far-sighted investments, including in infrastructure, must play a central role in our work going forward. The work on climate-smart, resource-efficient processes and products, green energy and green jobs must be stepped up. How else are we going to compete?
Fourthly, we need to have clear support for the energy efficiency policy. We know that we will not meet our current targets because they are not binding. We must have binding targets, because that is vital to enable us to achieve the targets for growth and competitiveness that are the main elements of the Europe 2020 Strategy. The low level of ambition and the lack of political will are astounding, particularly as energy efficiency measures are one of the best and smartest ways to reduce financial costs for consumers, strengthen companies and really make a difference.
Madam President, if we want the Europe 2020 Strategy to be a success, then the Employment Guidelines have to be implemented effectively, and national reform programmes put in place and given the priority they actually deserve.
We have to make sure that no one is left behind. Unemployment rates among older people and disabled people are disgracefully high. I am pleased that both texts refer to the need to implement anti-discrimination laws in the workplace so that jobs are open for all.
It is important that the targets we have agreed at EU level are actually achieved. Yes, it is up to Member States to set specific targets and adhere to them, but the European Union has an important role to play in improving the exchange of best practice. That is why I am pleased that paragraph 27 of the committee resolution makes this very clear.
We have had months of introspection and debates about what shape the Europe 2020 Strategy should take, but we have the Employment Guidelines. Now is the time to start delivering on them.
(DA) Madam President, there is a great deal of talk about economic responsibility in Europe these days, and economic responsibility is very often identified by cuts in public expenditure and very rarely by an improvement in the employment situation. I believe that we should ask ourselves what economic responsibility actually means. We in the Group of the Greens/European Free Alliance see a very large discrepancy between the policies pursued in Europe and those pursued in the Member States right now. On the one hand, we can see the Annual Growth Survey, and we can see the European Semester leading to fewer jobs and less growth in Europe. On the other hand, in the Europe 2020 Strategy and in the Employment Guidelines we say that we want to create more and better jobs. There is inconsistency here.
It is a fact that we have 23 million unemployed in Europe. We have 5.5 million unemployed below the age of 25. We have increasing numbers of poor workers. The figures are rising, and the economic policies that we are pursuing are not improving the situation. I believe that, if we want to create new jobs in Europe, it is vital that we truly implement the Europe 2020 Strategy and the guidelines for employment in our economic policies. That would be a demonstration of economic responsibility, but I doubt that it will actually happen.
(EL) Madam President, poverty, climate change, low birth rates, immigration, energy and, more importantly, combating unemployment are the main problems we face today in the European Union. Addressing them takes money and needs appropriations. However, unfortunately, funding is being cut back throughout Europe. What does this mean? It means that the Europe 2020 Strategy is at risk and will be hard to achieve. However, we must try.
I think that we need to pay particular attention to unemployment, which has risen to a ten-year high. I also think that we need to provide a high standard of education to young people in Europe, in keeping with the needs of the labour market, and that courses should be revised and Member States should commit to reducing the school dropout rate.
Job vacancies need specialised labour. I call on Europe to adopt without delay the proposed European vacancy monitoring system, which will also include a European skills passport. We must succeed. Words are not enough. We need action.
(ES) Madam President, this issue raises a question, just one question: at European level what can we do to give work to those who do not have it?
To respond to that question I want to make clear the first agreed point. There can be no sustainable growth without a stable macroeconomy. Some of the quick solutions that have been proposed here, especially from the leftwing Members, would mean bread for today and hunger for tomorrow.
The second agreed point is that Europe 2020 is a compendium of good intentions, it sounds good, but we have to move from contemplation to action. What are we going to do? How are we going to finance the proposed initiatives and actions? Is the ambition contained in the words of the 2020 Strategy compatible with the budgets cuts that have been announced?
The third agreed point is that we need a complete picture if we are to set ourselves on the right path towards stable growth. To date this picture does not yet exist. What is currently happening in the Economic and Financial Affairs Council shows that among them there are a huge amount of scattered, incoherent and inconsistent ideas.
There are three important actions to be taken. Firstly, stifling countries in difficulties cannot continue, and can be solved by a joint issuing of European bonds. Secondly, the bonds specified in the Monti Report have to be implemented, but they are not mentioned in the Europe 2020 Economic Strategy. Thirdly, we have to use the European Investment Bank's resources, two thirds of which are the Commission's, and which would only have to be increased fourfold in 10 years in order to equal the money that the Marshall Plan had for the reconstruction of the European economy.
(EL) Madam President, the EU has been debating an efficient, cohesive and viable response to the crisis for several months now, a response that will ensure that our strategic objectives of viable growth, protection for employment, social progress and social cohesion will be attained.
However, there are two problems: firstly, the debate on the Europe 2020 Strategy is still cut off, structurally, from the economic governance package, from the European Semester and from the Annual Growth Survey and, as a result, we have either a fragmented strategy or parallel strategies, strategies which run in tandem, without adequate coordination, which thus risk undermining each other.
The second problem is that the Council's and the Commission's current emphasis is on tightening up the rules of the Stability and Growth Pact and budgetary discipline and reform, with no convincing answers or solutions for the effective implementation and financing of the Europe 2020 Strategy objectives.
I think that there is a risk, as happened with the Lisbon Strategy, that many of our objectives will get no further than the drawing board and I worry that this will happen unless we are able to put persuasive arguments to the people of Europe, who are bearing the brunt of the crisis, who cannot and should not have to follow technical debates on the reform of the Stability and Growth Pact and on indicators and penalties. We must understand that we cannot focus solely on indicators and figures. We must focus on people.
(FR) Madam President, President-in-Office of the Council, if you would be so kind as to listen to what I have to say, Commissioner, I have only one minute of speaking time, even though I have a good mind to keep quiet, and to say nothing, since I believe that this Europe 2020 Strategy is very far removed from what we need. You have given us a lot of fine words. Do you really think that guidelines, 'flagships' and all manner of things that you dream up and which keep you busy for hours and days at a time will enable you to provide employment and give confidence to the people of Europe? You are wrong. If you look at the state of the world today, I do not think that the Chinese, the Indians or the emerging countries are very impressed with what we are doing about growth.
Therefore, in my capacity as rapporteur on the economic governance package, I am almost inclined to keep quiet in your presence, and I would like to say just one thing to you: in our work, we shall be extremely firm. Do not think that if you Council Members simply tell us to speed up, we will have an agreement in June. We will have an agreement when this Parliament has held debates and when the Council has listened to us. As far as I am concerned, the creation of Eurobonds, which could create a global market backed up by the euro, is part of this package.
(NL) Madam President, whenever I hear the word 'eurobonds', I always feel a little bit sick, even though it is a word which is frequently bandied about here. Most jobs come from economic growth and a healthy private sector. There is no alternative to that. Governments do not create jobs and are not job creators.
The major problem in Europe is the lack of competitiveness. The difference between Germany and southern Europe is almost 35%. That gap is very large, which is why Mrs Merkel has spoken of a competitiveness pact. I agree with that, in itself. Actually, the Lisbon Process was supposed to be an idea along those lines, but little has come of that.
However, there is one thing I would like to warn you about, and that is the harmonisation of corporation tax. That is a very bad idea. It is also a very French idea, and we must dismiss it, just as we must dismiss the idea of an economic government. It will be a job killer. Last week, a study conducted by the OECD in 21 countries showed, once again, that if we want greater employment in Europe, we need to lower corporation tax. That is the sort of thing we need to be looking into, because this Parliament does not create any jobs.
(DE) Madam President, President-in-Office of the Council, ladies and gentlemen, we are in the midst of a major economic crisis - we have been talking about this for months and everything we have said is true - as a rule, however, we tend to talk in very broad terms and then cheerfully continue to make decisions here as if nothing is happening. I believe this is because here in Parliament we do not act in a specific enough way and we are not honest enough, but rather pursue something resembling a general, headlines policy.
What are we actually doing to promote growth and stability? Are we ourselves actually contributing to a more proper and wiser way of dealing with finances? Are we really carrying out a critical review of whether we are making the right kinds of expenditure, or does every one of us not have a new idea every day about where we could spend more money? If we do not have the strength to focus our financial resources on projects for the future - and that will involve altercations, debates and decisions - then there is no point in talking about innovation and research only to then fail to make the necessary funds available. That is rather dishonest.
If we want to breathe life into the economy, we must also pursue a policy that stimulates the economy and not endlessly sit thinking about how we can interfere with industry or the economy. We cheerfully take more decisions - even today we are constantly calling for new decisions that will interfere with the development of the economy. Does anyone believe that the question of mandatory energy efficiency - to name just one example - will help to drive the economy forward? Do you really believe that, with the decisions we have often made in connection with energy, we have stimulated the economy? Or have we obstructed it? I would like us for once to talk a bit more honestly about this and then to make somewhat fewer decisions, but perhaps ones that will really bring about progress. That will be more challenging and it will take more effort, but it is in the interests of democracy.
(HU) Madam President, the financial and economic crisis has transformed into becoming a social and employment crisis, which is why it is particularly important that the realisation Europe has come to, namely that tighter coordination is necessary in both economic and employment policy, is actually implemented. This also means that all countries that introduce structural reforms or changes in fiscal policy or, for example, review the Sunday opening hours of shops, must also examine whether such measures facilitate the development of the employment system and contribute to increasing the employment rate.
It is also crucial in all decisions to consult with social partners. The European Semester will be the first real test to this realisation, when Europe together, led by the Hungarian Presidency, will be able to assess for the first time the degree to which these directives can be transposed, and whether we will be able to embark on the path of implementation. I believe that the Hungarian Presidency and the Hungarian Government has a special role in this, not only in its position of presidency, but also in leading by example, in taking this into account in all economic policy changes and all employment policy decisions, and in providing an example to the other countries.
(The Member agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
(HU) Madam President, I am under the impression that Mrs Göncz has a very good understanding of this whole issue, that is, how the European Union intends to put an end to unemployment. I have been sitting through this whole debate here and still do not understand it any better. Please help me answer this question: what are we supposed to tell the people in Borsod or Szabolcs County? Where and when will they find work? And I expect an answer to the very same question, from Mr Martonyi, by the way, who is here representing the Council, as well as from the Commissioner, who is fortunately also of Hungarian nationality. Where will the Hungarian people and, for that matter, people in other regions of Europe that are in a catastrophic situation, find work? Where and when? I expect a concrete answer.
We need to be consistent in our exercise of the right to ask a blue-card question. A blue-card question is not addressed to plenary in general or to the Commissioner or the Council representative. It is addressed to a colleague expounding a matter on which you would like to ask for clarification.
Mrs Morvai, that was not the spirit of your question.
(HU) Madam President, I would be happy to answer, but obviously our time is too short to discuss this in too much detail. However, what I had in mind was, for example, that if there is a change in the tax system, does that tax change reduce social differences; does it help companies continue development and job creation, or does it instead urge them to hold back on their intentions of creating jobs? What I was referring to is that if we are speaking of a restructuring of the educational system, is it really in the service of social integration? If we are speaking of further education, does it really prepare people for the market; for the labour market? This is what I was specifically referring to.
(FI) Madam President, our fellow Member on the right insisted that policy only interferes with the economy and that people in this House only do things that interfere with policy. Does my fellow Member really think that economic governance, for example, only interferes with the economy?
(The speaker puts the question to Mr Reul by raising a blue card under Rule 149(8) of the Rules of Procedure)
(DE) If you take a look at the measures that have been adopted here in the last few months and calculate the costs that have resulted from these, they have - not always, but very often - contributed to the disruption of economic development. Thus, we need to be more careful in our considerations. The idea presented by the Commissioner for Industry and Entrepreneurship in his industry communications, that we should always gauge future decisions by whether they will serve or damage the competitiveness of European industry, is therefore a very wise one.
(DE) Madam President, it is clear to everyone here in this Chamber that the closer Europe grows together, the closer the agreement on issues relating to economic policy needs to be. Therefore, an instrument like the European Semester makes sense. However, it must stop at interfering in tasks that have traditionally been the job of the social partners, such as wage negotiations and negotiating collective agreements. We really must exercise restraint in this regard. It does not make any sense for Europe to decide how high wages should be in the individual countries. We ought to concentrate more on eliminating market obstacles in order to allow the European economy to flourish. This relates to oligopolies and monopolies, but also to barriers to market access. It should also not be the case that various sectors are assured of particular profit margins. More competition is needed here to enable the European economy to develop its potential.
It must also be the task of the European Union to bring our infrastructure up to the state of the art. I am talking here about energy, transport and communications. Europe ought to have the necessary resources in this regard, in particular so that we can eliminate the existing bottlenecks between Member States. We also need to consider what resources we can make available to Europe. This includes a clear basis for our own resources. Therefore, I would make a clear appeal to the Council and the Member States at long last to give Europe the resources it needs.
Clearly this also concerns education, as well as the area of research and development, where, as Europe, we have a part to play. However, the question of money is crucial here, too.
(DE) Madam President, Commissioner, ladies and gentlemen, the Europe 2020 Strategy is very important, not only for the development of European social and economic policy, but also for national social and economic policy. We must take care to ensure that this strategy is not misused at European level to pursue a social clearance policy in the Member States. I am extremely shocked that, in its Annual Growth Survey, the Commission is proposing pay cuts and a reduction in social protection. Some previous speakers have already talked about this. The impact on the people locally will be disastrous. It is unacceptable for the people, the workers, to bear the costs of budgetary consolidation alone.
I, too, would like to appeal to the Member States to be guided only by the integrated guidelines when they draw up their national reform programmes, as these enable a much better balance between social protection and economic growth. The Annual Growth Survey once again mentions open-ended contracts, which were previously mentioned in the Agenda for New Skills for New Jobs. Mr Andor, we debated this once before in November 2010: young people cannot be integrated into the labour market by watering down employee rights. Experience in Europe has shown that this watering down simply results in a shift to precarious working conditions and does not create new jobs. We need specific measures in order to help those people who are most at risk and not flagship initiatives that operate alongside each other rather than being integrated with one another.
Madam President, my reading of the reality of today and of tomorrow is that European jobs will be sustainable only if they are underpinned by a competitive economy, and it is no secret that this not one of our strong points.
To be successful on competitiveness in Europe, we need an institutionalised competitiveness process. We have to identify success factors and we also have to see how to tailor them to the situation. We already have a large number of instruments - competitiveness-related instruments - indeed, with a little bit of political will, we can use a substantial part of the institutional framework to launch a Commission-led competitiveness process based on the Community system.
I am referring here to the European Semester, the growth survey that has already been mentioned. I could also mention imbalances and precision - especially in the scoreboard, which should include structural competitiveness-related factors. There is also the 2020 Strategy, which should be vigorously implemented now and not after 2013. All policies should contribute to improving the competitiveness of the European economy: we need all hands on deck and decoupling Europe's core from the rest of it would simply generate a divided Europe. Sustainable jobs can only be created if Europe sticks together.
A divided Europe will not be a competitive Europe.
(HU) Madam President, I would like to thank you for the opportunity to speak, both as the rapporteur for the 2010 Employment Guidelines and as the coordinator of the Group of the European People's Party (Christian Democrats). I welcome the Commission's proposal, which intends to maintain the 2010 Employment Guidelines in 2011. We are in agreement with this and we support this. However, the Treaty of Lisbon requires annual guidelines, and we must therefore indeed track and monitor the changes, maintain contact between each other, between the Commission, the Council and Parliament, and must, of course, still make modifications if necessary.
I therefore recommend that, during the review of the 2020 Strategy and during the work under the European Semester, the Integrated Economic and Employment Guidelines be used as a guide of sorts, and if there are any differences, we should take the trouble and make amendments. Problems might very well arise. I recently learned that, in the preliminary National Reform Programmes, there has already been a certain slippage in respect of employment commitments, and instead of the 75% target we are looking at commitments of around 72%. This obviously needs re-thinking in order to avoid a similar case to that of the Lisbon Strategy, where we undertook too much and then managed to implement little. Still, I would advise that some basic principles be laid down.
I agree on the issue of pensions and wages. There should be no intervention, subsidiarity should be respected, and specific national commitments are required with regard to special groups, young people, people with disabilities and people with multiple disadvantages.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
(HU) Madam President, I am once again compelled to ask a fellow Hungarian Member a question. Does subsidiarity with regard to pensions and wages mean that the pensions and wages of pensioners and employees in Hungary and other post-communist countries will consistently, continuously and permanently be a fraction of those in Western Europe? Because it would be very sad if we were to understand it as such. This is the case at the moment. Nurses make 70 000 forints a month, and teachers make 90 000; pensioners have basic subsistence difficulties. How are we to understand this?
(HU) No, Mrs Morvai, this is not how it is to be understood, but the issue of pensions essentially depends on economic performance. It depends on what we are able to produce, and it is this on the basis of which we can provide appropriate pensions. As such, the strategy we are discussing, the one that intends to make Europe competitive, functional and successful, is what gives us the possibility to increase pensions even in countries that are currently still in a less advantageous situation. However, uniform rules cannot be introduced, as there are enormous differences at the moment. Obviously, a gradual approach will be needed in the future as well.
(FR) Madam President, as part of the Europe 2020 Strategy, these Employment Guidelines must address three major challenges.
The first is to emerge from the crisis through research, innovation and competitiveness so as to ensure a true economic recovery that will enable us to achieve this social recovery. The second is to replace a whole generation of wage-earners who are now retiring. The third is to be competitive in a globalised economy by freeing companies from a number of tax burdens which hamper them and weigh them down.
Against this background, we must target three particularly vulnerable groups in society.
Firstly, young people, and it is absolutely vital that we fight to prevent these young people from leaving school with no qualifications, as this will exclude them permanently from the world of work. Young people because we must facilitate their entry into the world of work, and not only on temporary contracts or work experience placements; we must fight against youth unemployment. This is a long-term problem which has a considerable impact in the current climate where the crisis that has hit them harder. The second target group in society is women, women who fall victim to temporary contracts and who are underpaid. The third target group is senior citizens whom we must be able to keep in work. We have European tools to help us achieve this, notably the European Social Fund, and I believe that we must rely on this lever.
(PL) Madam President, almost a year has passed since the Commission presented the Europe 2020 Strategy. It has not been an easy time for Europe. The Member States are still struggling to cope with the aftermath of the crisis. Measures to implement the new strategy have been put on the back burner. The ambitious Europe 2020 plans, which include an increase in employment levels to 85%, a 20% reduction in the number of people at risk of poverty and an increase in research spending to 3% appear to be under threat already, less than a year after implementation of the strategy began. Unemployment currently stands at 10% in the EU, and there are still no signs of it dropping significantly. In fact the opposite is true; if we assume that Europe continues to exit the crisis at the current slow rate, unemployment will rise even further for at least the next few years. Low levels of employment create favourable conditions for the spread of poverty and social marginalisation, as confirmed by the Eurobarometer report of June 2010.
(ES) Madam President, looking towards 2020 and beyond, the EU runs the real systemic risk of losing its ability to compete due to the existence of large economic sectors which are increasingly more technological and powerful.
We need the capacity to compete: to compete in order to grow, to grow in order to create employment and to create employment in order to protect and safeguard our social model.
The only indispensible commodity we have is knowledge and we must use that knowledge to innovate, to adapt to changes and, above all, to lead in those changes.
Therefore, we need to invest much more in universities, in our education system and our research and development in order to be a power in the area in which we can be: knowledge.
(FI) Madam President, Commissioner, the aims of Europe 2020 are good and ambitious. In my speech I would mainly like to focus on what the practical factors are, what the tools are, for taking these aims to grassroots level, which we failed to do with the Lisbon Strategy, for example.
Firstly, we really need Europe as a whole. We need the regions of Europe. We have to be able to identify each region's success factors and skills potential. We can largely respond to this need through cohesion policy. For us to be able to create more jobs, innovative activity, and, in particular, practicebased innovation, we need a cohesion policy that covers the whole of Europe to implement these targets in the regions. We also obviously need research and development policy and funding for that sector, but I believe the core issue is effective cohesion policy.
(PT) Madam President, it is unacceptable that social problems continue to be the poor relation of EU policy, as is the systematic devaluation of the social consequences of budgetary, financial and competition policies that insist on neoliberal dogmas, indifferent to the almost 25 million people unemployed, the almost 30 million people working precarious and poorly paid jobs, and the more than 85 million people living in poverty, while the profits of economic and financial interest groups never stop rising.
Madam President, I would therefore relay here the cries of indignation expressed by various social organisations during the Citizens' Agora held recently by the European Parliament in Brussels. This is the reason for the indignation among millions of workers, unemployed, women and young people who continue to fight against such policies throughout Europe.
It is time to break with the Stability and Growth Pact, the competitiveness pact and other pacts of this kind. People and workers must be respected.
(IT) Madam President, ladies and gentlemen, I agree that Parliament must be allowed sufficient time so as to be able to propose the best employment policy guidelines for 2020. During a time of crisis such as the one we are experiencing at the moment in Europe, we cannot disregard the needs of our people. It is essential to provide aid to families, to young people seeking employment, and to those who find themselves out of work during their career.
Europe must have the courage to make choices, guaranteeing work first to its own citizens and then to those of third countries, and establishing links between employment offices in the various Member States so that anyone, from any country, can know what jobs are available.
Particular attention should be paid to border protection so as to prevent an uncontrolled invasion by the hundreds of thousands of immigrants who are about to flood into our countries as a result of the political situation in North Africa. The integration of third-country nationals should be permitted only through controlled immigration and should be limited to the actual availability of jobs, thus preventing tension and discrimination from occurring at the expense of economic growth and social welfare.
(DE) Madam President, expectations in relation to the strategy are widely divergent. While some people are certain that this is all just hot air and that the strategy is not worth the paper it is written on, we see very dramatic and real scenarios that we will have to face - I am thinking about measures to increase the flexibility of the labour markets. These are bringing hoards of poorly qualified, cheap workers to Central Europe, and the result is wage dumping.
The goal formulated in the strategy for 40% of the younger generation to have a higher education qualification seems particularly naïve. I would like to know what the point of that is. We already have a situation - I am thinking of Italy - where there are hardly any appropriate jobs for young academics, who have to keep their heads above water by taking low-paid jobs. Why do we actually need such a high number of academics when there are no suitable jobs for them? It is true that we need higher qualifications, but we will not achieve that simply by hanging a university degree around the necks of 40% of the population. That is not the right way to go.
(PT) Madam President, I should like to mention that, at a time when there is a severe sovereign and financial debt crisis, it is crucial to commit to economic development through growth and growth strategies and, not least, to have an employment policy in place. I believe that, by having an employment policy, we shall not only resolve an economic problem but also a social one. I should therefore like to send out a message to a specific category of workers that must be taken into account in the Europe 2020 Strategy.
There has been talk of young people, a lot of which took place just this morning. However, there is a category of workers - a crucial generational category of workers - comprising those who are over the age of 50 and therefore close to retirement. Should we wish to raise the retirement age and create a more active society, we must adopt a strategy for workers in precarious jobs and for workers over the age of 50 who are experiencing difficulties.
(RO) Madam President, the Europe 2020 Strategy must pave the way for a new model of economic growth in Europe by promoting structural reforms coordinated at Member State level. I think that these reforms are essential for every Member State, given the high level of youth unemployment. At the same time, we must support small and medium-sized enterprises in leveraging their full potential with the aim of creating new jobs. The inclusion on the European Union's list of objectives of economic growth, the social objective and the fight against poverty is also important for Europe because achieving them will help safeguard the European Union's economic independence.
Last but not least, I believe that the Europe 2020 Strategy must be accessible to Europe's citizens as they must understand the responsibilities which fall on all the actors involved in implementing this strategy, such as national, local and regional authorities, whose efforts are also supplemented by the contribution from European citizens.
(PL) Madam President, the Employment Guidelines are and should be treated as a fundamental tool in the process of economic governance as expressed in the concept of the European Semester. These guidelines represent a foundation upon which the Member States' National Reform Programmes are currently being constructed, and it is after all these programmes which will determine the success of the Europe 2020 Strategy. According to the schedule, work on the National Reform Programmes will be completed in April. I would like to stress the importance of involving both national parliaments and regional and local authorities in work on the National Reform Programmes, and in this respect I would also like to make reference to the opinion of the Committee of the Regions. Making changes to the guidelines at this stage could disrupt the process. I would like to draw attention to the need for an integrated horizontal approach to the implementation of the Europe 2020 Strategy. I would therefore also like to reiterate the significance of the cohesion policy instruments for the Europe 2020 Strategy.
- (SK) Madam President, the four guidelines of the Council on employment policy should also remain in force in 2011. The guidelines relating to improving qualifications would probably end up being implemented through the principle of supply and demand, even without state intervention.
Increasing the employment of women does require such intervention, but before we proceed to that, Member States should recognise the work of women as mothers looking after their children, and the benefit this brings to gross domestic product. Let us not give work to those who already have enough of it.
The state should therefore focus on combating poverty and social exclusion, as few people can escape the poverty gap by themselves.
rapporteur. - (FR) Madam President, Commissioner, perhaps you could tell President Barroso that we would have liked him to have taken part in this debate as it is the first debate on the issues at stake in the Annual Growth Survey, the cornerstone of this European Semester that he so very much wanted and which he believes is a key element in getting the European Union out of the crisis.
Perhaps you could also tell him that, under these conditions, the European Parliament will not be an easy partner and that the economic governance package needs the Commission to pay greater attention to what emerges from this Parliament.
Finally, you could also tell him that the implementation of the Treaty of Lisbon, of the entire Treaty of Lisbon, and particularly of Article 9, which requires you to make social issues a horizontal issue, will not go unheeded by this Parliament. We are waiting for the Treaty of Lisbon to be applied in full. We are constantly being told that a minimum revision of the Treaty is needed and that its potential must be fully exploited. As far as the potential of Article 9 is concerned, we sometimes get the impression that the Annual Growth Survey completely ignores it.
Finally, I should like to tell you what has struck me at the end of the debate. We sometimes get the impression that, even after this crisis, people at the European Commission continue to think along 'old lines', believing that the most important thing is to reform the labour market. We are well aware that, according to the dominant way of thinking in the European Commission - one that you undoubtedly do not subscribe to - to talk about labour market reforms is to talk about flexibility - not about flexicurity, but about flexibility.
However, the last 10 years, even before the crisis, have taught us that this mindset - the belief that growth is all it takes to create employment - is no longer enough. The real challenge we face is that of employment, whether our own employment or that of the countries around us.
However, when I see the debate getting under way on the subject of competitiveness, I see a debate that overlooks this priority for employment, and that worries me.
Member of the Commission. - Madam President, I would like to thank Members for this very substantial, inspirational and stimulating discussion. I would like to answer all the major points that have been raised as questions or comments and observations concerning the annual growth survey, the Economic Semester and Europe 2020 in general.
The most important thing is that we get the picture right, both about the documents and also about the economic situation in the European Union. The inconvenient truth is that Europe is experiencing a recovery. Last year we already had economic growth in the European Union - but not in every Member State - and that is where the second part of the inconvenient truth comes. We are experiencing a very fragile and divided recovery. The Commission has looked at this situation very thoroughly and developed policies accordingly.
We need to maintain and strengthen the recovery, and we have to address the current division. This will not, however, be possible without addressing the weaknesses that have been exposed by the crisis in economic and monetary union, which we will do by developing further the architecture of economic and monetary governance in the European Union. That is where the complications begin and where it may be true that the priorities are not always immediately recognised by everyone.
For us, economic growth is the priority and all other policies in this phase serve this. We need to strengthen growth and make it more robust, but in order to do this we need a greater level of financial stability, and for that we also need fiscal consolidation. It is inevitable that, in the coming years, fiscal consolidation will remain on the agenda in the interests of stabilisation and of being consistent with the kinds of cyclical intervention which the Member States implemented against the recession in previous years.
We need a smart consolidation which does not undermine demand in the economy and which preserves the integrity of the EU economy as a whole. This lesson has to be learned. This must begin by stabilising the euro. I could obviously use stronger expressions here, but let us just stick to this one. We need to stabilise the euro and economic and monetary union. The lesson we share is that, in order to do that, we need to strengthen the economic leg of this Union and the economic leg of policy coordination at European level.
Let me just ask a question and leave it as a question on this. The question is whether the strengthening of the economic leg of governance can succeed without a collective effort on wages, on coordinating wage developments in the European Union. When I say that, and when we include suggestions in this area in the annual growth survey, it does not mean that we would question the importance of the social dialogue - quite the contrary. We have praised countries with a tradition and culture of strong social partnership. We recognise that they suffered less from the crisis and, in particular, suffered fewer losses in terms of human resources. Unemployment remained lower in these countries. We advocate the strengthening of social dialogue in other Member States which have suffered more and which responded to the crisis with less flexibility than countries like Germany, the Netherlands or Austria.
We have also increased the level of social dialogue at European level. We recently held macroeconomic dialogue with the social partners and we will have a new tripartite social forum in March in order to enhance coordination and dialogue with the social partners.
I would like to reject very categorically the notion that the Commission is doing business as usual. In the last year the Commission has introduced a number of qualitatively new initiatives. We are pursuing a robust agenda for Financial Regulation. Commissioner Barnier's work should not be underestimated.
As part of Europe 2020, we outlined a new concept for industrial policy at European level which does much more for competitiveness and the sustainability of jobs in the European Union. We are pursuing a number of innovative approaches to boost investment and to find funding for it. A group of Commissioners has been working to develop innovative financial instruments. The first example of this is going to be an outline for supporting developing energy networks in Europe. This is absolutely necessary in order to develop the energy markets and the necessary infrastructure that is vital for it.
We have launched the microfinance facility. I am grateful to Parliament and the Council for the final consensus that made this possible last year. Just last week I was present in the Netherlands at the launch of the first EU-supported microfinance facility and there are more in the pipeline in order to support potential entrepreneurs, perhaps after the experience of being unemployed: women coming back to the labour market after childbirth or people who have already been working and want to seek a new form of enterprise beyond 50, or even 60.
When we discuss employment policies - and a good example of this was a couple of weeks ago when the EPSCO Council was hosted by the Hungarian Presidency in Gödöllő - we focus on how to generate job-rich goals, but also on the groups in most difficulty. In this case I must mention in particular young people.
Youth unemployment is very dramatic in some Member States. Again we have to be aware of diversity. Luckily, there are some Member States where youth unemployment is low, but the European average is too high. In some Member States, like Spain and the Baltics, it is at a tragic level. The governments have been alerted and a complex set of policies, from education to employment services and other types of measures, is required. But youth is not the only problem group. It is true that we have to do more with regard to the employment of older workers. That is why we designated 2012 the European Year for Active Ageing.
On the institutional questions concerning the Employment Guidelines - which I believe continue to be our focus and provide guidance and substance - there is a clear role for the European Parliament under Article 148 of the Treaty. The Employment Guidelines are to be renewed. This is confirmation that we want them to continue until 2014; they should neither be subject to major changes nor overruled by annual growth surveys. The guidelines provide long-term orientation, while the growth survey is an annual exercise that concerns its substance. But it is obviously true that the NRP exercise is crucial and that the Commission is pursuing it very seriously in the context of Europe 2020. Parliament will be involved in the discussions in various ways. I should refer here to the multiannual financial framework negotiations. The EU budget also has to reflect 2020 priorities and we will keep Parliament informed about the preparation of the national reform programme as the country-specific recommendations develop.
It is clear that there is concern at this early stage about the future of Europe 2020. In a way, a spectre is haunting Europe 2020: that of the Lisbon Strategy. I have had many opportunities in this House to discuss why we believe there is a much better chance, through a more focused system of targets and also a more focused system of reporting and implementation, of success with Europe 2020.
Only the Commission can ensure that there is consistency between these initiatives. We have a number of balls in the air and we have to make sure that none of them falls while conducting economic policies: Europe 2020, economic governance, the single market and cohesion policy. None of them must be damaged in this exercise. All of them need to be pursued in a very robust way, ensuring that all 27 Member States are involved. The Commission is obviously against the concept of a two-speed Europe. We have to ensure that the divided recovery which we are experiencing does not turn into political divisions in the coming period.
President-in-Office of the Council. - Madam President, first and foremost I would like to thank you all for the very constructive and useful debate. I also would like to extend my special thanks to Mrs Perez for her excellent report and the very important observations and criticisms that she made.
We may have a different reading of the reality, as referred to by Mrs Danuta Hübner, both for a crisis and for the recovery, but I believe that we all agree on one point, and that is that nobody is interested in a jobless recovery. We are all striving for a balance between fiscal consolidation and growth and job creation. Indeed, fiscal discipline and the raising of employment levels should go hand in hand.
On a more general note, on economic issues, we all know that now we have a comprehensive approach, a comprehensive 'package' or 'Gesamtpaket', as some people say, most of the elements of which have just been referred to by Commissioner Andor. As far as the Presidency is concerned, I would just like to underline again that we have to focus upon two of all the elements of the package. One is certainly the implementation and the application of the European Semester. This is the first time, it is the first exercise. It will have a major impact on the subsequent development of the whole European integration process.
Just to mention two things briefly. One is that we have a very tight schedule, so the deadlines must be respected by all, and the headline targets will have to be achieved. We have to make all possible efforts to ensure that the overall deadlines are met through the contributions of the individual Member States, in the fields both of employment and innovation, and of energy.
Let me just mention, about energy, that there was a very successful meeting of the European Council on 4 February. For many of us it represented a kind of breakthrough, both for the establishment of the integrated energy market and for energy efficiency. Important decisions were also made with respect to the external aspects of the common energy policy.
Last but not least, I would just like to mention the fight against poverty, the fight for social inclusion. In this respect, I would like to congratulate you on the resolution you have just adopted on Roma integration. I would like to extend my very special congratulations and thanks to Lívia Járóka, who played a decisive role in the preparation of the report, and also in the adoption of this extremely important resolution, which will be very helpful for us when we work on and finalise the European framework strategy for Roma integration.
The other element we want to concentrate upon is the six legislative texts. Here I would like to assure Sylvie Goulard that we do not only want to listen to Parliament. We indeed would like to have, and we have to make, an agreement with Parliament under the terms of the ordinary legislative process. We will have to do everything possible so that this process is accelerated and can be successfully concluded by the end of the Hungarian Presidency.
I do not want to get into the other elements of the comprehensive package. I would just like to underline one thing. The Council wants to fully respect the Community method. We have no reservations whatsoever in this regard. As we said many times before, the Treaty of Lisbon changed many things. There were major shifts in competences. We all know about them. But the Treaty of Lisbon did not change the heart of the European architecture and this is the Community method. We will strictly abide by that. Of course, we always have to be in line with the Treaty. I would just like to refer to the fact that if you read carefully the conclusions of the European Council of 4 February, you will find there that everything must be in line with the Treaty.
Now my last remark is very short. It is about the money. As was pointed out by Lena Ek, policies need money and policies need financing. I could not agree more. But we know very well that there are divergences in the approaches of the Member States. At this point in time I would just like to underline one thing from the point of view of the Presidency: we warmly suggest that first we discuss the substance and thereafter discuss the figures and the monies and the resources. There will be a long debate. We will have very useful orientation debates on cohesion policy, on energy policy, on agriculture and so on, but, as is said sometimes,
(FR) You should not put the cart before the horse.
So, all in all, we would really like to help all these debates and then come to the real debate, the final debate about the resources. Again, I would like to congratulate you all and thank you very much for the guidance we have received.
I have received six motions for resolutions in accordance with Rule 110(2) of the Rules of Procedure on Europe 2020 and one motion for a resolution in accordance with Rule 110(2) of the Rules of Procedure on the employment policies of the Member States.
The debate is closed.
The vote will take place at 12:00 tomorrow, Thursday, 17 February.
(FR) Madam President, the Minister quite rightly referred to respect for the Treaty, and he pointed out that there had been a meeting of the European Council on 4 February. Pursuant to Article 15 of the Treaty on European Union, I would like to know when the President of the European Council will come and give an account of the European Council of 4 February to the European Parliament, because I do not believe he is coming to this part-session.
(FR) We have taken note of your point. Thank you very much.
Written Statements (Rule 149)
in writing. - (RO) I reaffirm the importance of developing as soon as possible all the technical aspects for the 'Youth on the Move' initiative. It is crucial that the more than 100 million young people in the European Union have the necessary resources and appropriate tools to enable them to make their contribution to achieving the targets set for 2020. I welcome that the lifelong learning scheme and the inclusion of young people in such a scheme are basically coordinated to promote smart, sustainable growth and ensure a healthy life for the adults of the future.
The provision of high-quality higher education and support for the involvement of young people in research and development activities can ensure the success of the effort to boost economic competitiveness. New activities can be developed, bearing in mind the creative potential offered by young people. Furthermore, I think that offering employment opportunities, in addition to high-quality training, can provide much greater chances for integration on the labour market. Therefore, we need to have the technical details of this initiative as soon as possible to be able to launch the activities required to take full advantage of this year, which is the European Year of Volunteering.
in writing. - (PL) The quality of human capital is of decisive importance for the success of the Europe 2020 Strategy. The principle of gender mainstreaming is key to the professional education and training system. It is an essential requirement if women are to benefit from long-term professional development which is adapted to labour market demands, if better use is to be made of their potential and if employment levels among women are to rise, particularly in traditionally male professions, low carbon sectors of the economy and senior decision-making positions. I would call for professional education and training to be adapted to women's needs, and for more women to participate in such education and training. At present, it does not take account of the different needs of women and their economic and social conditions. This means that women find it much harder than men to return to work or enter the labour market.
If it is to function effectively, the professional education and training system for women must be comprehensive, or in other words it must encompass experience, life stage and women's multi-dimensional needs as regards education, including the specific needs of disabled women, elderly women, women living in poverty and female immigrants, for example. Flexible, affordable access to high-quality training should be a priority. A significant role should also be played by incentives for employers, which would facilitate the organisation of training courses for women working in small and medium-sized enterprises and at home. In order to achieve the aims of the Europe 2020 Strategy, it will be necessary to link professional training more closely to the demands of the labour market, in order to create new training opportunities for women in the fields of science, mathematics and technology.
in writing. - The Europe 2020 Strategy should help Europe recover from the crisis and come out stronger, through jobs and smart, sustainable and inclusive growth based on five EU headline targets as regards promoting employment. A strong social protection system, investment in active labour market policies and education and training opportunities for all are essential to reduce unemployment and prevent long term exclusion. The flexicurity is not applicable in Member States with low possibilities of strengthening social protection systems due to budget restrictions and macroeconomic imbalances, as in Romania, and I consider that reducing labour market segmentation has to be achieved by providing adequate security for workers under all forms of contracts. Any labour market reforms must be introduced by reaching a high degree of social consensus through agreements with the social partners at national and EU level. A legislative agenda is essential to eradicate the existing pay gap between women and men by 1% every year in order to achieve the target of 10% reduction by 2020. The Europe 2020 Strategy should include a target of reducing poverty amongst women in the EU as 17 % of the women are classed as living in poverty, mostly single mothers, immigrants and older women.
in writing. - (RO) The Europe 2020 Strategy must be supported by the 2014-2020 financial framework. Transport, energy and communications form the backbone of the European economy. Investments in these areas will create jobs and ensure economic and social development. The Union's industrial policy is a key element of the Europe 2020 Strategy. Industrial growth and job creation across the EU will ensure that the European Union is globally competitive.
In recent decades industrial production has relocated to third countries with low production costs, as a result of European companies being in hot pursuit of profits, and at the cost of job losses in the EU. A strong cohesion policy, which is financed appropriately and covers every European region, must be a supplementary key element in the Europe 2020 Strategy. This horizontal approach is a prerequisite for successfully achieving the targets proposed within the Europe 2020 framework, as well as for achieving social, economic and territorial cohesion. One example of this is the EU Strategy for the Danube Region, which will contribute to its prosperity, economic and social development, as well as ensure security in the region. Given that European citizens' main concern is still linked to job security, I think that the Europe 2020 Strategy will only succeed if social Europe becomes a reality.
in writing. - (FR) The Europe 2020 Strategy is ambitious, particularly in the field of employment, and the implementation of the Employment Guidelines is a factor in its achievement. Its objectives are fundamental, especially when it comes to enabling us to fund pensions and construct a European social model based on well-being. The elements that could constitute the foundations of this social model have been brought into question by Mrs Merkel and Mr Sarkozy's proposals. Indeed, the proposals contained in the competitiveness pact include the abolition of the automatic indexing of wages to inflation. The argument is that such a move would increase competitiveness and consequently employment. There is nothing to show that this will automatically be the case. The abolition of automatic indexing could even cause, in certain circumstances, developments which increase inflation, something that nobody wants. There are still many other means by which to strive to create employment, such as strategic investment or training in sectors of the future. The indexing of pay and social benefits is an instrument which some countries have embraced in order to reduce the risk of poverty among workers, which is a growing phenomenon in Europe. This provides an opportunity, therefore, to meet another objective of the Union for 2020: 20 million fewer poor.
The Europe 2020 Strategy is revealing its true agenda. The last European Council confirmed it. It is driven by greater liberalisation; moving the market into new areas; labour market flexibility; and unrivalled attacks on wages and social rights. The instruments for implementing this agenda have been set out: so-called 'economic governance' and the recent Franco-German 'competitiveness pact'. In practice, they want what the European Union and the International Monetary Fund are applying in various Member States under the umbrella of the 'assistance plans', as they are perversely known, with catastrophic consequences in economic and social terms, to be more widespread and imposed as a rule. The implementation of the proposed measures conceals the real causes of the difficult economic and social situation in countries like Portugal. Worse still, it would have particularly serious consequences for these countries and for the living conditions of their citizens. We are facing an extremely serious threat to the rights of European workers and citizens, which is bordering on a revanchist crusade against employment and social rights. It seeks to degrade these rights by attacking wages, raising the retirement age and removing restrictions on the free movement of workers within the EU. This could lead to the devaluation of the EU labour force and even greater flexibility in terms of employment laws.
One year has passed since the new Europe 2020 Strategy was adopted, and the time has come to draw the first conclusions. The strategy was greeted with some scepticism, which was reasonable considering the complete failure of the Lisbon Strategy. Many commentators forecast that it too would remain nothing more than an empty document, full of goals that were as noble as they were unrealistic. There can be no one among us who has forgotten the fundamental goal of the Lisbon Strategy, namely that by 2010 the Union would become the most competitive economy in the world. Where are we now? The great economic crisis and budgetary crises in the euro area have forced the Union to fight for survival, rather than for a position as a global economic leader.
Is the Europe 2020 Strategy also doomed to failure? There is good reason to believe so. Instead of thinking about how to create a knowledge- and innovation-based economy, or how to reduce social exclusion, we are discussing the extent to which funding will be limited in the Community budget. It is becoming increasingly evident that there is a lack of political will actually to address the strategy proposed by the Commission. It seems that once again the problem of a long-term vision for the Union's development has been obscured by current problems. In order to enable the Community to retain its place in the global economy, to compete not only with the US and China, but also Brazil and India, it has to set long-term goals for itself and work towards them consistently. We already have a plan; now we just need to ensure that it is implemented consistently.
in writing. - (HU) The Europe 2020 Strategy not only pointed beyond the Lisbon Strategy at the time of its formulation, but had to be expressly adjusted to the new period of crisis; what is more, it now also has to reflect upon the period of economic governance and the rescue of the euro. The new Member States must also make sure that they maintain sufficient freedom of movement and competitiveness in order to resolve the deepening structural and employment problems they have retained after the Eastern European changes of regime. Wrong decisions and serious governmental negligence in the past also require us to pay attention to the situation of families: the labour market does not only consist of employers and employees, but also of multi-generation families maintaining more or less close relations. These not only represent the foundation of society but also the key to its future. Closer cooperation between generations could in itself give a considerable boost to employment (e.g. employment of young mothers, support to people with disabilities in finding work, maintaining the activity of the elderly, even in the civil sector), and common planning (e.g. housing situation) could also help avoid individual and family debt crises and bankruptcies, which are sufficient to force families into the grey economy due to high repayment instalments. This previous way is no longer feasible. New approaches will also be required, as the old formulas are no longer sufficient, and the European Union, too, must come to realise this. The EU must also support solutions which may seem unconventional at the moment.
in writing. - The Europe 2020 Strategy is one of the most important projects we've created, yet, there is no guarantee of its success. We should include gender equality in all targets, flagship initiatives and national reforms - and women should be considered in all policy areas. The open method of coordination is a weak means to carry out common goals, therefore results will only come if there is real commitment!
The Europe 2020 Strategy's employment targets call for an increase in women's employment. This, the reconciliation of work and family life and the elimination of gender stereotypes in the labour market are a must. We need to involve more women in vocational training, the sciences and educational fields that have been until now considered as 'masculine'. We have to end the gender-based segregation of the labour market, especially when it comes to the new green jobs.
Fully including women to the labour market is a way to put an end to the demographic crisis. If we provide secure and decent work, the means to reconcile work and family life and if we manage to include men more intensively in household duties, then all studies show that women would be more willing to bear children.
in writing. - The Euro 2020 Strategy is about economic growth and employment. We must remember that a smart energy system is the future both in terms of the environment and these jobs. Such a system would allow us to decouple economic growth from energy consumption. If this will be the case, we will be able to produce more for the same or less energy consumption and create thousands of jobs which can not be outsourced. We have to make sure that smart energy does not remain a dream. We are building today a whole new energy infrastructure in Europe. We have to ensure this lessens the divide between Western and Central Europe in terms of sustainable jobs. A two-speed Europe on energy will not solve energy poverty or inefficiency. We should give a helping hand to those regions which are behind, even if it is not easy in today's economic realities. We need a smart energy system for all European citizens at the same time. We must prevent a piecemeal system where some citizens only see the future 50 years after the others. Simply put, we need smart energy jobs for all Europeans, not just for those who would have received them even without Europe.
in writing. - Straight away after the entry of Latvia to the EU, the Latvian government decided that for the allocation of resources from EU funds it was enough to declare Latvia to be one region. (Poland is divided into 16 regions).
As a result, one of the 4 regions of Latvia - Latgale - remains one of the most unprotected. Application of funds in Latgale is many times less efficient than in Latvia as a whole. This situation is reflected on the labour market of Latgale. While the unemployment rate in the capital city of Latvia (Riga) is 8-9%, in Latgale it is 20-25%. European employment programs are inaccessible to the population of such towns as Livani, Preili, Kraslava, Ludza, Aglona and Dagda.
Instead of solving the issue of organisation and stimulation of production in Latgale, the Latvian government is continuously increasing taxes, which leads to widespread bankruptcy of small and medium-sized companies. To avoid social tension the inhabitants of Latgale are given LVL 100 per month as a sop.
The common policy of the Latvian government has resulted in the emigration of more than 150 000 workers. I appeal to the European Commission for urgent intervention in the situation. It is necessary to work out an Employment Framework for outlying regions of the EU such as Latgale.
The next item is the vote.
(For the results of the vote: see Minutes)